Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 4-20 are pending.  Claims 1, 4-7 and 15-20 are presented for this examination.  Claims 8-14 are withdrawn.  No claim is amended.  
Oath/Declaration
The Declaration under 37 CFR 1.132 filed 05/07/2021 is insufficient to overcome the rejection of claims 1, 4-7 and 15-20 based upon JP’395 as set forth in the last Office action because of the following reasons:
First, applicant fails to present objective evidence of unexpected results frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   In other words, applicant’s statement in paragraphs 7-8 are opinion testimony without objective factual evidence. See: MPEP §716.01(c), Section III.   In the instant case, closest prior art is JP’395 which has B 0.003-0.1. A mere opinion testimony that if B is less than 0.003 cannot meet the requirement of all position welding including flat welding and vertical upward welding in insufficient to demonstrate criticality of claimed narrow range 0.003-0.006%.
Second,  in order to demonstrate criticality of claimed B range, at least two comparative examples must be presented.  One being lower than but close to claimed lower 
Hence, applicant is encouraged to submit the following in the declaration which should include:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include both:
The results of the test performed on the invention as claimed, AND 
The results of the test performed on the closest prior art
An analysis of the test results. 

Status of Previous rejections
All art rejections are maintained from previous office action of 02/08/2021 in view of 132 Declaration.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’395 (JPS59120395).
As for claim 1, JP’395 discloses a steel wire for gas shielded arc welding (paragraph [0001] line 1, Page 1 of Detailed Description) comprising broad range compositions of C, Si, Mn, Mo, Ti and B overlapping compositions as illustrated in Table 1 below.   Narrow ranges of Cu, Cr and Ni based on Inventive Examples in Table 1 is Cu 0.1-0.28, Cr 0.05-0.35% and Ni 0.02-2.71%.
Table 1
Element
Applicant
(weight %)
JP’395 et al.
(weight %)
Overlap
(weight %)
C
0.06-0.12
0.01-0.09
0.06-0.09
Si
0.55-0.8
0.3-5
0.55-0.8
Mn
1.6-1.95
1.95-5
1.95
Cu
0-0.2
0.1-0.28
0.1-0.2
Cr
0.1-0.35
0.05-0.35
0.1-0.35
Mo
0.1-0.5
0.01-1
0.1-0.5
Ni
1.00-1.6
0.02-2.71
1.00-1.6
Ti
0.01-0.2
0.1-5
0.1-0.2
B
0.003-0.006
0.0003-0.1
0.003-0.006


Since JP’395 does not disclose other required element other than cited element illustrated in Table 1 above, JP’395’s gas shielded welding wire meets instant claimed “consisting of”.
Regarding presently claimed Cr+Mo and Cr+Cu relationship, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, due to broad range of overlapping Cr, Mo and Cu, instant Cr+Mo and Cr+Cu relationships are expected.  In addition, Table 1 inventive Example No 1 has Cr+Mo=0.5% and Cr+Cu=0.19%, hence meeting instant claimed Cr+Cu and Cr+Mo relationship.
Regarding instant claimed welding cold crack sensitivity index formula, absent minimum and maximum values of the index formula, instant claimed formula has no patentable distinction over prior art.
Regarding presently claimed YS and TS of formed weld metal, it is intended use and functional limitation.  The fact JP’395 discloses broad range of formed weld metal having high TS of 80-140 Kg/mmf2 (Page 2 paragraph 2 line 13) which is equivalent to 784-1372 MP meets instant claimed TS suggest JP’395’s gas shielded welding wire is fully capable of forming weld 
As for claim 4, instant claimed “the interpass temperature is controlled between 100-165° C, the weld heat input is controlled at 8-13 kJ/cm, and the microstructure of the weld metal formed from the superhigh strength gas shielded welding wire is martensite+bainite are directed to intend use and/or functional language. JP’395 discloses all of the chemical compositions of the welding wire in similar recited ranges of claim 1 and would produce the recited weld metal formed by the welding wire under the same gas shield welding conditions used by the applicant and therefore fully discloses the recited claim limitations.
As for claim 5-7, instant claimed limitations are directed to intend use and/or functional language.  Hence, they are rejected for the same reason set forth in rejection of claim 4 above.
As for claim 15, the fact JP’395 discloses P, S and O are contagious impurities meets instant claimed impurities.
As for claim 16, JP’395 discloses P<=0.015%. (Abstract line 6)
As for claim 17, JP’395 discloses S<=0.012%.(Abstract line 6)
As for claim 18, JP’395 discloses Al 0.001-0.5%.(Abstract line 7)
As for claim 19, JP’395 discloses N 0.001-0.009. (Abstract line 8)
As for claim 20, the fact JP’395 does not disclose H meets instant claimed H<=0.0002%,
Response to Argument
Applicant’s argument and remarks on 05/07/2021 is considered but is not persuasive for the following reasons.
nd Declaration) Xia also states that “in order to meet the requirements of all position welding including flat welding and vertical upward welding, and to ensure the comprehensive mechanical properties of weld metal under a wide range of heat input, the present application is designed to control the B element between 0.003 ~ 0.006%.” (#8 of XIA 2nd Declaration)  Examiner finds Mr. Xia’s articulation and statement are insufficient without any objective factual evidence support.  In particular, where is the test data to support Xia’s opinion that “if the content of B element in the welding wire is too low, the desired strengthening effect will not be achieved” and statement “in order to meet the requirements of all position welding including flat welding and vertical upward welding, and to ensure the comprehensive mechanical properties of weld metal under a wide range of heat input, the present application is designed to control the B element between 0.003 ~ 0.006%” ?   Absent objective evidence in the form of test data, Xia’s opinion and statement are merely conclusory statement without factual objective evidence support.  It should be noted instant claimed B 0.003-0.006% is a further narrower range of originally claimed B 0.0005-0.006%.   Hence, absent criticality of instant claimed B range on unexpected result, JP’395 broad range B being overlapping instant claimed B range, prima facie case of obviousness is established absent evidence of the contrary.
	Applicant further argues that only inventive example 2 of JP ‘395 shows any content of B (not in the overlapping range of claim 1) with a much higher Mn content of 2.15% and while inventive example 5 of JP ‘395 shows a Mn content of 1.96% (not in the overlapping range of Merck & Co. v.Biocroft Laboratories, 874 F,2d 804, 10 USPQ.2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamiab, LLQ 412 F,3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir, 2005) Also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in JP'395 expressly criticize, discredit or discourage overlapping range of B and single point of Mn at 1.95%.  Second, rejection is based on prima facie case obviousness based on overlapping.  Had there is a single inventive example of JP’395 meets all claimed ranges, it would have been an anticipatory rejection.
	Applicant further argues that JP’395 provides no guidance regarding how B, Al, or N are chosen to provide “higher toughness,” only that “One, two or three types may be added.”.  Examiner finds such argument unpersuasive.  First, JP’395 provides an Inventive examples 2 having B 0.015%.  Second, in view of a finite number of identified, predictable solutions from list of B, Al or N with a reasonable expectation of success to higher toughness which is the main purpose of JP’395’s invention (Abstract line 2), one of skill in the art would have been obvious to try to pick B from the list of B, Al or N with expected success.  See MPEP 2145 X B Obvious To Try 
not have been motivated to choose the minimum content of Mn at exactly 1.95 and also select the claimed range of B in view of the much broader range of B taught in JP’395, Examiner finds such argument is merely allegation without any objective evidence of the contrary.  In view of JP’295 broad ranges of Mn and B overlaps claimed Mn and B, prima facie case of obviousness is established due to overlapping.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733